      Case 17-33705   Doc 49   Filed 04/24/19 Entered 04/24/19 06:19:20   Desc Main
                                 Document     Page 1 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                 )     Case No:        17-33705
      Antonio Parrish                   )
             Debtor,                    )     Chapter:        Chapter 13
                                        )
                                        )     Judge:           Donald R. Cassling

                                  NOTICE OF MOTION

To:       Antonio Parrish, 16940 Merrill Ave., South Holland, IL, 60473

          Tom Vaughn, 55 E. Monroe St. #3850, Chicago, IL, 60603

          Office of the US Trustee, 219 S. Dearborn, Suite 873,
          Chicago, IL 60604

          SEE ATTACHED SERVICE LIST OF ALL CREDITORS

PLEASE TAKE NOTICE that on the 9th of May, 2019 at 09:30 a.m., I
shall appear before the Honorable Judge Donald R. Cassling in 219 S.
Dearborn St, Courtroom 619, Chicago, IL and then and there present
the attached MOTION TO ALLOW CLAIM AS TIMELY FILED, a copy of which
is attached hereto.


                                      By:    _/s/Kyle Dallmann_____________
                                                Kyle Dallmann

                               CERTIFICATE OF SERVICE

I, Kyle Dallmann, hereby certify that I served a copy of this Notice
along with the aforementioned document upon the above parties, by
causing the same to be mailed in a properly addressed envelope,
postage prepaid, for 55 E. Monroe, Suite 3400, Chicago, Illinois,
before the hour of 5:30 p.m., on April 24, 2019.


                                      By:    _/s/Kyle Dallmann___________
                                                Kyle Dallmann

Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph):   312.332.1800 (Fax):           877.247.1960
           Case 17-33705         Doc 49      Filed 04/24/19 Entered 04/24/19 06:19:20                    Desc Main
                                               Document     Page 2 of 4
A.S. Bhasin M.D.                        First Premier BANK                      Webbank/Fingerhut
                                        Attn: Bankruptcy Dept.                  Attn: Bankruptcy Dept.
17680 Kedzie Ave                        601 S Minnesota Ave                     6250 Ridgewood Rd
Hazel Crest IL 60429                    Sioux Falls SD 57104                    Saint Cloud MN 56303

Advocate Healthcare                     LVNV Funding LLC                        Nations Recovery Center, Inc.
Bankruptcy Department                   Bankruptcy Dept.                        Bankruptcy Dept.
PO Box 4251                             PO Box 10584                            PO Box 620130
Carol Stream IL 60197                   Greenville SC 29603                     Atlanta GA 30362

Advocate South Suburban Hosp.           First National Collection Bureau,       Jefferson Capital Systems LLC
Bankruptcy Department                   Inc.                                    Bankruptcy Dept.
PO Box 4251                             Bankruptcy Department610                PO Box 7999
Carol Stream IL 60197                   Waltham Way                             Saint Cloud MN 56302
                                        Lockwood NV 89434
Capitalone
Attn: Bankruptcy Dept.                   Franciscan Alliance
15000 Capital One Dr                     Bankruptcy Dept
Richmond VA 23238                        28044 Network Place
                                         Chicago IL 60673
Chicagoland Allergy & Asthma Consultants, Ltd
                                        Harris & Harris, LTD
6320 W. 159th St., Suite A              Bankruptcy Dept.
Oak Forest IL 60452                     111 W Jackson Blvd Suite 400
                                        Chicago IL 60604
Equifax
Attn: Bankruptcy Dept.                  Illinois Department of Revenue
PO Box 740241                           Bankruptcy Department
Atlanta GA 30374                        PO Box 64338
                                        Chicago IL 60664-0338
Estelle Copeland
                                        Ingalls Health System
1653 Somerset Ave                       Bankruptcy Dept
Detroit MI 48230                        PO Box 27685
                                        Chicago IL 60673
Illinois Child Support Enforce
Bankruptcy Dept.                        IRS Priority Debt
509 S. 6th St                           Bankruptcy Dept.
Springfield IL 62701                    PO Box 7346
                                        Philadelphia PA 19101
Experian
Attn: Bankruptcy Dept.                  Michigan Dept of Health and Human Services.
PO Box 2002
Allen TX 75013                          333 S. Grand Ave
                                        P.O. Box 30195
Fingerhut Direct Mrkting
                                        Lansing MI 48909
C/O Jefferson Capital SYST
16 Mcleland Rd                          Midwest Title Loan
Saint Cloud MN 56303
                                        1610 N Illinois St.
                                        Belleville IL 62226

                                        Transunion
                                        Attn: Bankruptcy Dept.
                                        PO Box 1000
                                        Chester PA 19022
   Case 17-33705    Doc 49   Filed 04/24/19 Entered 04/24/19 06:19:20   Desc Main
                               Document     Page 3 of 4


              IN THE UNITED STATES OF BANKRUPTCY COURT
       FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                               )     Case No:        17-33705
      Antonio Parrish                 )
             Debtor,                  )     Chapter:        Chapter 13
                                      )
                                      )     Judge:           Donald R. Cassling

                   MOTION TO ALLOW CLAIM AS TIMELY FILED


NOW COMES the Debtor, Mr. Antonio Parrish (the “Debtor”), by and

through his attorneys, Geraci Law LLC, to present his MOTION TO

ALLOW CLAIM AS TIMELY FILED, and states as follows:



  1.   This Court has jurisdiction over this proceeding pursuant to

       28 U.S.C. 1334 and this is a “core proceeding” under 28 U.S.C.

       157(b)(2).

  2.   The Debtor filed his Petition for Relief and plan under

       Chapter 13 of the U.S. Bankruptcy Act on 11/10/2017.

  3.   The plan was confirmed by this Court on 05/17/2018.

  4.   Schedule E of the original petition $44,352 owed to the

       Michigan Department of Health and Human Services for child

       support.

  5.   The deadline for governmental agencies to file claims expired

       05/09/2018.

  6.   The Michigan State Disbursement Unit never filed a proof of

       claim.

  7.   On 05/12/2018, Debtor’s attorney filed claim #8 on behalf of

       the Michigan State Disbursement Unit.
Case 17-33705    Doc 49Filed 04/24/19 Entered 04/24/19 06:19:20 Desc Main
                         Document     Page 4 of 4
8.    For the above listed reasons, movant proposes to allow its

      proof of claim as timely filed.



WHEREFORE, the Debtor, Mr. Antonio Parrish, prays this Court enter

an order:



1. Allowing the proof of claim for the Michigan State Disbursement

     Unit as being timely filed,

2. And any other relief that this court allows just and proper.




                                         _/s/Kyle Dallmann________
                                         Kyle Dallmann




Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax):          877.247.1960
